 

 

 

f- ii €- ‘
IN THE UNITED sTATEs DisTRlCT CoURT Sy,[i{ ?T,;; '

FoR THE soUTHERN DISTRICT oF GEORGINEI HAR 29 PH |= 95
DUBLIN DrvistoN cLER§<_ 53 HDC\
TORREY NEWELL, ` l ` q§g
Plaintift`,
v. CV 319-022
FULToN coUNTY sUPERtoR CoURT

and GEORGIA DEPARTMENT
OF CORRECTIONS,

Det`endants.

ORDER

Plaintift", incarcerated at Telfair State Prison in Helena, Georgia, filed the above-
captioned case pursuant to 42 U.S.C. § 1983 and seeks to proceed in forma pauperis When
the Magistrate Judge reviewed Plaintift"s original complaint, it was unclear whether Plaintit`f
was attempting to assert a claim pursuant to 42 U.S.C. § 1983, or attempting to petition for
habeas corpus relief. (E doc. no. 3.) Plaintiff complained his prison sentence had been
improperly calculated, resulting in a prison sentence two-years longer than imposed. (§ee_
doc. no. l.) As relief, Plaintit`t` requested both release from custody and $1,500 per day he is
held beyond what he believes to be his accurate release date. (l_d. at 6.)

The Magistrate Judge explained Plaintiff may not proceed with a § 1983 claim t`or
damages where success would necessarin imply the unlawfulness of the sentence, and
Plaintiff must seek habeas corpus relief to challenge the fact or duration of his confinementl
(Doc. no. 3 (citing Heck v. Humphrey, 512 U.S. 477, 487 (1994) and Wilkinson v. Dotson,

544 U.S. 74, 78 (2005).) The Magistrate Judge directed Plaintit`f to notify the Court which

 

 

 

type of relief he sought, and the Clerk of Court provided Plaintiff with a form civil rights
complaint used by incarcerated litigants in the Southern District of Georgia and a form
habeas corpus petition.

In response, Plaintit`f submitted an amended complaint and a habeas corpus petition.
The Clerk of Court opened a new case for the habeas corpus petition. gee Newell v. Brooks,
CV 319-026 (S.D. Ga. Mar. 27, 2019). The amended complaint supersedes and replaces in
its entirety the original complaint. See Hoefling v. Citv of Miami, 811 F.3d 1271, 1277
(llth Cir. 2016); Lowerv v. Ala. Power Co.. 483 F.3d 1184, 1219 (llth Cir. 2007) (“an
amended complaint supersedes the initial complaint and becomes the operative pleading in
the case”). 'I`he amended complaint names only Fulton County Superior Court and Georgia
Department of Corrections as Defendants. (Doc. no. 7.) Therefore, the Court DIRECTS the
CLERK to terminate Telfair State Prison and Fulton County as Defendants and add Fulton
County Superior Court as a Defendant.

Because Plaintiff now names only Defendants located in Atlanta, Georgia, the proper
venue is the United States District Court for Northern District of Georgia. 28 U.S.C.
§ 1391(b). In the interest of justice, instead of dismissing this action, the Court ORDERS it
TRANSFERRED to the Northern District of Georgia. 28 U.S.C. § l406(a). The Court also
DIRECTS the Clerk to immed orward the tile to that District.

SO ORDERED this §§ ay of MZ,OW at Augusta, Georgia.

Ma/M

UN'ITED STAT S DISTRICT JUDGE/

 

